DAVIS, Judge
(concurring and dissenting):
114 I concur with the majority opinion except the following portions of paragraph six: (1) the portion stating that verification means assertions made upon "information and belief," and (2) the portion equating verification of a pleading with the certification imposed by Utah R. Civ. P. 11(b).
[ 15 "Verification" is defined as "[a] formal declaration made in the presence of an authorized officer, such as a notary public, by which one swears to the truth of the statements in the document." Black's Law Dictionary 1556 (7th ed.1999).
16 While it is true that a verified pleading can be made wholly on information and belief, in my experience, this seldom occurs. Indeed, unless the fact of obtaining, say, hearsay information is of some consequence, there would be little point in using a verification. More commonly, a verified pleading will contain a mix of assertions made on personal knowledge as well as information and belief when context and continuity require.1 Of course, a verified pleading can also be based entirely upon personal knowledge.
" 17 The majority opinion equates verification with assertions made on information and belief. This equation would render verification meaningless in most cases unless the fact of obtaining the information contained in the assertions is of some significance. It follows that, to the extent the GAL makes verified assertions based upon information and belief, there would be little point in subjecting the GAL to subpoena and examination because the pleading, by its terms, stated that the GAL has no personal knowledge of the assertions.
118 To the extent assertions are made upon personal knowledge and are, or may be, relied upon by the court as evidence of the matter asserted, due process requires the party challenging the assertions an opportunity to test the efficacy thereof. See, eg., Christiansen v. Harris, 109 Utah 1, 163 P.2d 314, 317 (1945)(stating that essentials of due process include fair opportunity to submit evidence, examine, and cross-examine witnesses).
+119 Additionally, the fact that the person making the verified assertions is a member of the bar does not support the majority's Rule 11 analogue. Under Rule 11, attorneys are required to sign pleadings and thereby certify that the factual allegations therein will have evidentiary support. This certification is a far ery from a verification of a pleading-even one based exclusively upon information and belief.
4 20 Accordingly, I coneur with the majority opinion except as to those portions of paragraph six discussed above.

. Coincidently, the GAL verification form recommended in American Jurisprudence Pleading and Practice Forms is of this type. See 5A Am.Jur. Pleadings and Practice Forms § 635 (1998). This verification form recommends the following language: "1) Deponent is the guardian ad litem of [minor children]. 2) The above [pleading] is true of deponent's own knowledge except as to the matters therein stated to be on information or belief, and to those matters, deponent believes it to be true." Id.
However, in the instant case, the GAL's oath states: "I, Penny Heal Breiman, being first duly sworn under oath, do depose and state that I am court appointed Guardian ad litem (sic) for the above named minor children and certify that the foregoing Petition is true to the best of my knowledge and belief."